 
Exhibit 10.4
 
TERM NOTE (CONVERTED LOAN)


$720,739.00
Chicago, Illinois
 
April 7, 2011

 
FOR VALUE RECEIVED, The Wood Energy Group, Inc., a Missouri corporation (the
“Maker”) promises to pay to the order of Fifth Third Bank , an Ohio banking
corporation (“Bank”) at its offices at 222 South Riverside Plaza, 32nd Floor,
Chicago, Illinois 60606 or at such other place as the holder of this Note may
designate in writing to the Maker, on or before September 3, 2014, the principal
sum of Seven Hundred Twenty Thousand Seven Hundred Thirty Nine and No/100
Dollars ($720,739.00). This Note represents a term loan made to the Maker by the
Bank pursuant 10, and is governed by, a certain Loan and Security Agreement made
by and between the Maker and the Bank dared as of September 4, 2009, as amended
on May 21, 2010 and April 7,2011, as the same may be further amended from time
to time (the “Loan Agreement”), the terms of which are incorporated by reference
and made a part of this Note as though fully set out herein. Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed to such
terms in the Loan Agreement The outstanding amount of the Term Loan as shown on
the books and records of the Bank shall be considered correct and conclusively
binding on the Maker absent manifest error.
 
The Maker shall repay the principal amount of the Term Loan, and shall pay
interest thereon, as provided in the Loan Agreement. Principal amounts repaid on
the Term Loan may not be borrowed again.
 
All payments received from the Maker hereunder shall be applied by the Bank in
accordance with the terms of the Loan Agreement.
 
This Note and any renewals and extensions hereof, and any other Obligations of
the undersigned to the Holder hereof (the term “Holder” shall include the Bank
and any subsequent holder hereof) due or to become due, now existing or
hereafter contracted, and howsoever acquired by the Holder, are secured in the
manner described in the Loan Agreement.
 
This Note is issued under the Loan Agreement and this Note and the Holder are
entitled to all of the benefits provided for by the Loan Agreement or referred
to therein, to which Loan Agreement reference is made for a statement thereof.
Pre-payments may be made hereon only at the times, in the events and in the
manner provided in the Loan Agreement.
 
All unpaid amounts owing on this Note or on any other Obligations immediately
shall become due and payable at the option of the Holder, without notice or
demand, upon the occurrence of any Event of Default.
 
This Note is issued in substitution for and in replacement of, but not payment
of, that certain Substitute Capex Note dated May 29, 2010, payable to the order
of the Bank. in the original principal amount of One Million Dollars
($1,000,000.00).
 
 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
 
In the event of default in the payment of any sums due under this Note, the
Maker hereby agrees that the Bank may offset all money, bank or other deposits
or credits now or hereafter held by the Bank or owed by the Bank to Maker
against all amounts due under this Note or against any other amounts which may
be due the Bank from the Maker,
 
No clause or provision contained in this Note or any documents related hereto
shall be construed or shall so operate (a) to raise the interest rate set forth
in this Note above the lawful maximum, if any, in effect from time to time in
the applicable jurisdiction for loans to borrowers of the type, in the amount,
for the purposes, and otherwise of the kind contemplated, or (b) to require the
payment or the doing of any act contrary to law, but if any clause or provision
contained herein shall otherwise so operate to invalidate this Note, in whole or
in part, then (i) such clauses or provisions shall be deemed modified to the
extent necessary to be in compliance with the law, or (ii) to the extent not
possible, shall be deemed void as though not contained and the remainder of this
Note and such document shall remain operative and in full force and effect.
 
All makers and any endorsers, guarantors, sureties, accommodation parties and
all other persons liable or to become liable for all or any part of this
indebtedness, jointly and severally waive diligence, presentment, protest and
demand, and also notice of protest, of demand, of nonpayment, of dishonor and of
maturity and also recourse or suretyship defenses generally; and they also
jointly and severally hereby consent to any and all renewals, extensions or
modifications of the terms of this Note, including time for payment, and further
agree that any such renewals, extensions or modifications of the terms of this
Note or the release or substitution of any security for the indebtedness under
this Note or any other indulgences shall not affect the liability of any of the
parties for the indebtedness evidenced by this Note, Any such renewals,
extensions or modifications may be made without notice to any of said parties,
 
The Maker shall be liable to the Holder for all reasonable costs- and expenses
incurred in connection with collection, whether by suit or otherwise, of any
amount due under this Note, including, without limitation, attorneys’ fees, as
more fully set forth in the Loan Agreement
 
This Note shall be governed by and construed in accordance with the laws of the
State of Illinois.
 
The Wood Energy Group, Inc.


By:
/s/ Gary O. Marino
 
Its:
CEO
 



 
 

--------------------------------------------------------------------------------

 